UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1222


SARA CAPELLI,

                Appellant,

          v.

STEPHEN GREGORY CAPELLI, JR.,

                Debtor – Appellee,

          and

THOMAS HERBERT FLUHARTY,

                Trustee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00087-JPB)


Submitted:   July 30, 2015                  Decided:     August 10, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sara Capelli, Appellant Pro Se.    Todd Bradley Johnson, JOHNSON
LAW, PLLC, Morgantown, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sara Capelli appeals the district court’s order affirming

the bankruptcy court’s order overruling her objections to the

exemptions claimed by the debtor in the underlying bankruptcy

proceeding.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Capelli v. Capelli, No. 2:14-cv-00087-JPB (N.D.

W. Va. Jan. 29, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2